Citation Nr: 0721246	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  05-12 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the throat.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era, and he is presumed to have been exposed to 
Agent Orange or other herbicide agents during that time.

2.  Squamous cell carcinoma of the throat was not manifest 
during service, was not manifest within one year of 
separation, and is not otherwise attributable to service, to 
include exposure to herbicides including Agent Orange, during 
service.


CONCLUSION OF LAW

Squamous cell carcinoma of the throat was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for squamous cell carcinoma of the 
throat.  The Board notes that the veteran's claim was 
received in February 2004.  In March 2004, prior to its 
adjudication of this claim, the RO provided notice to the 
claimant regarding the VA's duty to notify and to assist.  
Specifically, the RO notified the claimant of information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the claimant was expected to provide.  
Moreover, the veteran was advised to notify VA of any 
information or evidence he wished VA to retrieve for him.  
Thus, the Board finds that the content and timing of the 
March 2004 notice comports with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, the claimant's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  
 
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  

II. Evidence and Background

The veteran served in Vietnam for almost one year during his 
period of active duty from March 1966 to March 1968.  It is 
noted that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  The last date on which such 
a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 
1116(f).

The veteran's July 1965 induction examination was "normal" 
with regard to the mouth and throat.  The veteran checked 
"No" to a history of cancer, but "Yes" to ear, nose, or 
throat trouble.  According to the veteran, he had a history 
of a sore throat, and a history of tonsillitis.  The veteran 
reported a sore throat in December 1967.  The examiner 
advised gargling to ease the problem, and no follow-up visit 
was noted.  Once again, the veteran's January 1968 separation 
examination was marked "normal" for mouth and throat, and 
the veteran checked "No" to ear, nose, or throat trouble.

More than 35 years after separation, in January 2004, a VA 
examiner diagnosed the veteran with invasive squamous cell 
carcinoma of the oropharynx.  The examiner stated, "On 
physical examination, he has an exophytic lesion of the right 
tonsil extending on to the soft palate just to the edge of 
the uvula.  It also extends downward towards the base of the 
tongue."  The examiner added, "Previous fiberoptic 
nasopharyngoscopy was performed and revealed a normal 
nasopharynx as well [as] oropharynx, vallecula, and base of 
tongue.  The larynx is also normal in appearance."

It was noted that the veteran "has an 80-pack year history 
of smoking," but the examiner did not opine as to whether 
smoking was a precipitating factor.

During a February 2004 follow-up examination, the VA examiner 
noted a "tonsillar neoplasm."  The veteran was advised of 
his treatment options.  The ultimate diagnosis was "head and 
neck cancer."  

The veteran surmises, in his February 2004 claim, that his 
disorder is linked to Agent Orange exposure.  According to 
the veteran, "I was exposed to areas of [defoliation] on a 
daily basis due to my military occupation as an artillery 
surveyor."

In March 2004, the veteran submitted a statement noting that 
he was treated for a bloody nose in 1969, during which time 
his blood vessels were cauterized, but that the medical 
records for this treatment no longer exist.  He also noted 
that "half of my thyroid" was removed at St. Johns 
Hospital, due to throat irritation, in 1979.

During a March 2004 consultation at St. John's Cancer Center, 
the veteran's physician noted the veteran's thyroid 
operation, but stated that, "[The veteran] does not know the 
exact nature of the thyroid problem."  The physician noted 
the tonsillar mass, but found no extension to the base of the 
tongue.  "Locally advanced cancer of the tonsil without 
regional lymphadenopathy" was reported.  

In March 2003, it was noted that the veteran was to undergo 
adjuvant chemotherapy for tonsillar cancer; he underwent 
placement of a left subclavian Infuse-A-Port. 

In May 2004, it was noted that the veteran's squamous cell 
carcinoma extended to the soft palate.  May and June 2004 
treating specialty change apparently relating to the 
veteran's radiation therapy treatment note a diagnosis of 
cancer of the larynx.  No actual clinical findings are 
included in either note.  However, subsequent VA medical 
records continued to show a diagnosis of squamous cell 
carcinoma of the tonsils extending into the soft palate.  See 
e.g. May 25, 2004 VA outpatient treatment record; see also 
September 16, 2004 and April 12, 2005 VA outpatient treatment 
records (veteran seen for, in pertinent part, follow up of 
squamous cell carcinoma of the right tonsillar area; 
completed chemotherapy in June 2004).

In a statement dated May 2004, the veteran submitted an 
"addendum" to his original claim, asserting a diagnosis of:

cancer of the larynx, subsequent to my exposure to 
Agent Orange while I served in Vietnam during the 
period of Aug. 66  - Sept. 67.  Cancer of the 
larynx has been positively identified as one of the 
eleven (11) presumptive condition[s] as a result of 
exposure to this (Agent Orange) herbicide.

A June 2004 rating decision denied the veteran's claim for 
service connection for squamous cell carcinoma of the throat.  
According to the RO, there were no "complaints of, treatment 
for, or diagnosis of throat problems" during the veteran's 
period of active duty.  Although exposure to herbicides was 
conceded, the RO stated:

the evidence shows your squamous cell carcinoma 
started in your tonsil and then spread to your 
throat.  Tonsillar cancer is not one of the 
conditions that are considered to be presumptive 
for purposes of establishing service connection.  
Therefore, since the cancer started in your tonsil 
before spreading to your throat, service connection 
for squamous cell carcinoma of the throat due to 
exposure to herbicides must be denied.

The veteran's August 2004 notice of disagreement asserted 
that, because of the proximity of his throat cancer to his 
tonsil cancer, his condition warranted a grant of service 
connection.

A treatment report from September 2004 noted that the 
veteran's vocal cords were "mobile bilaterally," and "no 
evidence of masses or lesions were noted."  It was noted 
that the veteran was being seen for follow up of squamous 
cell carcinoma of the right tonsillar area.  

VA outpatient reports from December 2004 through December 
2005 detail the veteran's follow-up appointments throughout 
his cancer treatment.  The veteran experienced several 
symptoms associated with cancer therapy, including sore 
throat, difficulty swallowing, and dry mouth.  In a November 
2004 report, it was noted that the veteran continued to smoke 
a half a pack of cigarettes per day.  

In a December 2004 VA cancer registry note, the primary tumor 
was noted to be a tumor measuring more than 4 cm. in greatest 
dimension in the oropharynx with no regional lymph node 
metastasis and no distant metastasis.  It was a Stage III 
tumor that was moderately differentiated.  The location in 
the oropharynx was the "Tonsillar fossa, tonsil".

The March 2005 statement of the case continued the denial of 
service connection.  According to the report, "There is no 
basis in the available evidence of record to establish 
service connection for squamous cell carcinoma, primary site 
right tonsil.  This condition did not happen in military 
service, not was it aggravated or caused by service."  

The veteran's April 2005 formal appeal stated:

The decision does not correctly state where my 
squamous cell cancer was first diagnosed.  I was 
diagnosed at VAMC-Little Rock and then fee based to 
St. John's.  I contend that the cancer that 
appeared in my tonsil was not the primary source.  
The soft tissue sarcoma that I have has affected my 
larynx, throat, and Tonsils.

In a statement submitted in April 2006, the veteran asserted 
that he was seen by a doctor in 1979 regarding a lump on the 
his larynx.  He stated, "The tests came back benign, but 
they felt it was very important to remove a portion of the 
thyroid where the lump was located.  While the extreme pain 
was relieved by this surgery, I still had the symptoms, but 
not to the point I was alarmed."


III. Law and Regulations

A.  Primary Service Connection

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma) and diabetes mellitus (Type 2).  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 
3.309.

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2006), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  As 
noted, respiratory cancers, including cancer of the lungs, 
bronchus, larynx or trachea are entitled to such presumptive 
service connection.  Oropharyngeal cancer, however, is not 
among the diseases subject to such presumptive service 
connection.  See 38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 
3.309(e) (2006).  The United States Court of Appeals for the 
Federal Circuit, however, has determined that an appellant is 
not precluded from establishing service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).
B.  Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

IV. Discussion and Analysis

Concerning the claim of service connection on the basis of 
the legal presumption of exposure to herbicides, the law is 
clear that only those disabilities listed in 38 C.F.R. § 
3.309(e), will be considered to have been incurred in 
service.  It is important to note that the diseases listed at 
38 C.F.R. § 3.309(e) are based on findings provided from 
scientific data furnished by the National Academy of Sciences 
(NAS).  The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure. "  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.  The presumption 
of service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition other than those for which the 
Secretary has specifically determined that a presumption of 
service connection is warranted.  See National Academy of 
Sciences report, "Veterans and Agent Orange: Update 1996," 
dated March 14, 1996. 

The veteran's service personnel records show that he served 
in the Republic of Vietnam during the Vietnam era.  
Therefore, he is entitled to a presumption of exposure to 
herbicide agents.  Respiratory cancer which for purposes of 
the legal presumptions is defined as cancer of the lung, 
bronchus, larynx, or trachea is a delineated presumptive 
disease.  However, the evidence of record indicates that the 
veteran's primary tumor was that of cancer of the oropharynx 
and specifically, cancer of the right tonsil.  This is not a 
presumptive Agent Orange disease.  The disabilities that have 
been positively associated with Agent Orange do not include 
cancer of the oropharynx and/or head and neck cancer.  See 38 
C.F.R. §§ 3.307, 3.309 (2004).  As noted, the Secretary of 
Veterans Affairs, in November 1999, specifically determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for nasal/nasopharyngeal cancers and 
respiratory cancers (other than certain respiratory cancers)   
See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003). Although 
respiratory disease may be presumptively service-connected 
based on exposure to Agent Orange, VA regulations are clear 
on what type of respiratory disease are entitled to such 
presumption.  

To the extent that the veteran may be arguing alternately 
that he has cancer of the larynx that was the primary site of 
the throat cancer or that his cancer of the right tonsil 
metastasized to the larynx and thus should be afforded the 
legal presumptions as to the diagnosed disease in this case, 
the Board notes that the evidence clearly indicates that the 
primary site of the veteran's carcinoma was the oropharynx 
and specifically, the right tonsillar area.  Notably, 
although the veteran appears to indicate that he had some 
abnormality of the larynx in 1979 following which he 
underwent removal of a part of his thyroid and clearly prior 
to the diagnosis of tonsillar carcinoma, the record includes 
no such evidence of any abnormality of the larynx prior to 
2004.  The RO has been unsuccessful in obtaining any records 
of the 1979 thyroid surgery, and significantly, January 2004 
VA initial treatment records show a normal larynx on clinical 
examination.  To the extent that there is any suggestion of 
cancer of larynx, given the clear diagnosis of cancer of the 
right tonsil as the primary site, presumptive service 
connection would not be warranted as such cancer would not be 
the primary site, but a secondary site.  See Ramey v. Brown, 
9 Vet. App. 40, 44 (1996) (holding that the presumptions 
referable to liver cancer in radiation exposed veterans only 
applied to primary liver cancer and not to cancer that had 
metastasized to the liver from another site).  Moreover, VA's 
General Counsel has similarly held that presumptive service 
connection may not be established under 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 
3.309(e) as being associated with herbicide exposure if the 
cancer developed as the result of metastasis of a cancer that 
is not associated with herbicide exposure.  See VAOPGCPRECOP 
18-97, 62 Fed. Reg. 37954 (1997).  Given the foregoing, 
presumptive service connection is not warranted based on 
exposure to Agent Orange.  In the absence of any evidence to 
the contrary, the Board finds that the veteran's oropharynx 
cancer to be comparable to the type of nasopharyngeal cancer 
that the Secretary of Veterans Affairs has determined is not 
associated with Agent Orange exposure in Vietnam.  Cancer of 
the oropharynx is not specifically listed as one of the types 
of respiratory cancers that is subject to the presumption.

Regarding the issue of direct service connection, the Board 
notes that the veteran's service medical records are negative 
for any findings or diagnosis of squamous cell carcinoma.  
Likewise, there are no indications of symptoms or 
manifestations of a malignant tumor within the first year 
following his separation from service in 1968, nor does the 
veteran so contend.  Further, the veteran has not presented 
any competent medical evidence that causally links the 
veteran's oropharynx cancer to exposure to Agent Orange in 
service.  Combee v. Brown, supra.  In short, there is simply 
no medical evidence of record supporting a causal connection 
between the veteran's exposure to herbicides during service 
and his oropharynx cancer.

The Board has considered the veterans assertions that his 
squamous cell carcinoma is a result of exposure to Agent 
Orange in service.  However, as a layperson, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony 
is not competent to establish, and therefore not probative 
of, a medical nexus); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Thus, the Board cannot grant service connection 
for the veteran's squamous cell carcinoma based on his 
statements alone.

While the Board recognizes the veteran's sincere belief in 
the merits of his claim, the preponderance of the evidence is 
against a finding of service connection for his squamous cell 
carcinoma of the throat.  As there is no competent medical 
evidence of record suggesting a connection between any in-
service exposure to herbicides and the veteran's squamous 
cell carcinoma of the throat, and no evidence of any 
manifestations or symptoms attributable to squamous cell 
carcinoma during service or until many years after his 
discharge from service, the Board finds no basis to grant 
service connection.  In reaching this conclusion, the Board 
acknowledges that the benefit of the doubt is to be resolved 
in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the veteran's claim, that doctrine is 
not for application in this case.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

ORDER

Entitlement to service connection for squamous cell carcinoma 
of the throat is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


